Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed toward a computer program product that comprise computer readable storage media and program instructions stored on the computer readable storage media and, as such, encompass transitory signals per se. Therefore, claim 10  must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”). The claim may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claims. Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to a non-transitory computer readable medium.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 11-14, 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US20170129442A1 to Choi.
Regarding claim 1, Choi discloses a Pre-Active Adjustment Safety control method comprising: determining whether a possibility of collision exceeds a predetermined value based on sensing information received from at least one of a front sensor, a lateral sensor or a rear sensor {a surrounding vehicle detection unit 100 (e.g., a sensor) senses a surrounding vehicle and detect driving information regarding the surrounding vehicle, the controller 600 predicts that the vehicle collides (determining whether a possibility of collision exceeds a predetermined value) based on a signal detected by the surrounding vehicle detection unit 100 (surrounding vehicle detection unit senses objects at the front, lateral, rear side of the vehicle)(figs. 1-3, paragraph [0024])}; determining a position of a seat and an angle of a seat back when the possibility of collision exceeds the predetermined value; and controlling the seat to a predetermined state when at least one of the position of the seat or the angle of the seat back 
Regarding claim 2, which depends from claim 1, Choi further discloses that the determining of whether the possibility of collision exceeds the predetermined value based on sensing information received from the front sensor includes: determining whether a speed of a vehicle is equal to or less than a predetermined speed; determining whether a distance from a front object is equal to or less than a predetermined distance when the speed of the vehicle is equal to or less than the predetermined speed; and determining whether the front object is approaching when the distance from the front object is equal to or less than the predetermined distance {the surrounding vehicle detection unit 100 detects or determines the distance between a vehicle and a surrounding vehicle, the speed of a surrounding vehicle relative to a vehicle, and the position of a surrounding vehicle (paragraph [0025]); a vehicle detection unit 900 detects a vehicle driving speed, the controller 600 predicts vehicle collision by receiving vehicle information from the vehicle detection unit 900 and comparing the vehicle information with the driving information regarding the surrounding vehicle input from the surrounding vehicle detection unit 100 (paragraph [0026])(comparing the speed and the distance with predetermined values and determining whether the front object is approaching are implied in 
Regarding claim 3, which depends from claim 1, Choi further discloses that wherein the determining of whether the possibility of collision exceeds the predetermined value based on sensing information received from the lateral sensor includes: determining whether a lateral object is approaching the vehicle in a vertical direction; determining whether a distance between the lateral object and the vehicle is equal to or less than a predetermined distance when the lateral object is approaching the vehicle in the vertical direction; and determining whether a speed of the lateral object is equal to or greater than a predetermined speed when the distance from the lateral object is equal to or less than the predetermined distance {(paragraphs [0025], [0026])(the surrounding vehicle detection unit senses objects at the lateral side of the vehicle)}.
Regarding claim 4, which depends from claim 1, Choi further discloses that wherein the determining of whether the possibility of collision exceeds the predetermined value based on sensing information received from the rear sensor includes: determining whether a distance from a rear object is equal to or less than a predetermined distance; and determining whether a speed of the rear object is equal to or greater than a predetermined speed when the distance from the rear object is equal to or less than the predetermined distance {(paragraphs [0025], [0026])(the surrounding vehicle detection unit senses objects at the rear side of the vehicle)}.
Regarding claim 10, Choi discloses a computer-readable recording medium coupled to a controller, the computer-readable recording medium having recorded thereon computer-executable code for realizing, by the controller, the Pre-Active Adjustment Safety control 
Regarding claim 11, Choi discloses a Pre-Active Adjustment Safety control apparatus comprising: a sensor unit including a front sensor, a lateral sensor and a rear sensor; and a controller including a collision determination controller and a seat posture controller, wherein the collision determination controller determines whether a possibility of collision exceeds a predetermined value based on sensing information received from at least one of the front sensor, the lateral sensor or the rear sensor, and wherein the posture controller: determines a position of a seat and an angle of a seat back when the possibility of collision exceeds the predetermined value; and controls the seat to a predetermined state when at least one of the position of the seat or the angle of the seat back is not in the predetermined state {paragraphs [0024], [0030], [0038])}.
Regarding claim 12, which depends from 11, Choi further discloses that the collision determination controller: determines whether a speed of a vehicle is equal to or less than a predetermined speed when the sensing information is received from the front sensor; determines whether a distance from a front object is equal to or less than a predetermined distance when the speed of the vehicle is equal to or less than the predetermined speed; and determines whether the front object is approaching when the distance from the front object is equal to or less than the predetermined distance {paragraphs [0025], [0026]}.
Regarding claim 13, which depends from claim 11, Choi further discloses that the collision determination controller: determines whether a lateral object is approaching the 
Regarding claim 14, which depends from claim 11, Choi further discloses that the collision determination controller: determines whether a distance from a rear object is equal to or less than a predetermined distance when the sensing information is received from the rear sensor; and determines whether a speed of the rear object is equal to or greater than a predetermined speed when the distance from the rear object is equal to or less than the predetermined distance {paragraphs [0025], [0026]}.
Regarding claim 20, Choi discloses a Pre-Active Adjustment Safety control apparatus comprising: a sensor unit including a front sensor, a lateral sensor and a rear sensor; a processor; and a computer-readable medium including computer-executable code that, when executed by the processor, cause the Pre- Active Adjustment Safety control apparatus to determine whether a possibility of collision exceeds a predetermined value based on sensing information received from at least one of the front sensor, the lateral sensor or the rear sensor, determine a position of a seat and an angle of a seat back when the possibility of collision exceeds the predetermined value, and control the seat to a predetermined state when at least one of the position of the seat or the angle of the seat back is not in the predetermined state {(paragraphs [0021], [0024], [0030], [0038])}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 6, 8, 9, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claim 6, which depends from claim 1, Choi further discloses determining whether collision occurs (paragraph [0024]). Returning to a posture before seat posture control 
Similar reasoning applies to claim 16.
Regarding claim 8, which depends from claim 1, Choi further discloses that wherein the controlling of the seat to the predetermined state includes controlling the seat to move to a position separated from a foremost position of the seat {the controller 600 operates the seat adjustment unit 400 and move the front seat 10 in a rearward direction (paragraph [0032])}. Setting the moving distance as 150 mm or more is obvious to try because the distance is a parameter recognized as a result effective variable (MPEP 2144.05(II)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the moving distance of the seat from the foremost position as 150 mm or more by routine experimentation in view of the described invention of Choi in order to set the moving distance of the seat for substantial safety of occupant in case of a collision. 
Similar reasoning applies to claim 18.
Regarding claim 9, which depends from claim 1, Choi further discloses that wherein the controlling of the seat to the predetermined state includes controlling the seat back to rotate {the controller 600 operates the seat adjustment unit 400 and rotate the seat back 12 of the seat 10 (paragraph [0038])}. Controlling the seat back to rotate forward when the seat back is at the rear of a vertical direction of the seat back is in the knowledge generally available to one 
Similar reasoning applies to claim 19.
Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 20200231143 A1 to Ribero et al. (hereinafter, Ribero). 
Regarding claim 5, which depends from claim 1, Ribero discloses performing collision warning when the possibility of collision exceeds the predetermined value; and performing control to reduce the speed of the vehicle according to a predetermined step to perform collision avoidance operation, after performing the collision warning {a safety electronic control unit to build an alerting signal (warning) in case of risk of collision, and to actuate automatically, if necessary (the possibility of collision exceeds the predetermined value), to reduce the speed before the collision occurs (collision avoidance)(paragraph [0002])}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning and speed reduction features of Ribero with the described invention of Choi in order to alert the driver and automatically avoid collision.
Similar reasoning applies to claim 15.
s 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US20190111807A1 to Hassenpflug. 
Regarding claim 7, which depends from claim 6, Hassenpflug discloses evaluating a degree of safety of the vehicle according to seat posture control when collision occurs {if the measure of danger exceeds the threshold (evaluating a degree of safety of the vehicle), automatic adjustment of the vehicle seat is initiated by means of the control device 3 (step S6), the control device 3 determines the direction of the greatest application of force if the imminent accident occurs (when collision occurs), whereupon the driver's seat 4 is moved into a position in which the seat construction optimally supports the driver sitting on it (according to seat posture control)(paragraph [0060])}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate safety degree evaluation feature of Hassenpflug with the described invention of Choi in order to provide optimal seat adjustment.
Similar reasoning applies to claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20180370397-A1, US-10518674-B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3661                                     

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661